                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MANUEL L. BURNLEY, JR.,

                               Plaintiff,

and

STATE OF WISCONSIN DEPARTMENT
OF JUSTICE, OFFICE OF CRIME VICTIM
COMPENSATION SERVICES, and
STATE OF WISCONSIN DEPARTMENT OF
HEALTH SERVICES

                               Involuntary Plaintiffs,

                                                                      Case No. 19-CV-364
       vs.

VILLAGE OF BROWN DEER,
and DEVON M. KRAEMER,

                               Defendants.


                               STIPULATION FOR DISMISSAL


       Defendants, Devon Kraemer and Village of Brown Deer, by their attorneys, Gunta Law

Offices, S.C., together with Plaintiff Manuel Burnley, Jr. by his attorneys, Samster, Konkel & Safran,

S.C., hereby stipulate that the Plaintiff’s claims against the Defendants, and present and former

officers, agents, employees, insurers, successors and assigns of any of them, shall be dismissed with

prejudice, upon their merits, and without costs or attorney’s fees to any party.




                                                 -1-



          Case 2:19-cv-00364-JPS Filed 02/26/20 Page 1 of 2 Document 78
Dated: 02/26/2020                                    Dated: 02/26/2020

SAMSTER, KONKEL & SAFRAN, S.C.                       GUNTA LAW OFFICES, S.C.
Counsel for Plaintiff                                Counsel for Defendants

 /s/ Jerome A. Konkel                                 /s/ Gregg J. Gunta
Jerome A. Konkel, WI SBN:1000149                     Gregg J. Gunta, WI SBN: 1004322
1110 North Old World Third Street, Suite 405         9898 W. Bluemound Road, Suite 2
Milwaukee, WI 53203                                  Wauwatosa, WI 53226-4319
(414) 224-0400                                       (414) 291-7979


Dated: 02/26/2020

PEOPLE’S LAW OFFICE
Counsel for Plaintiff

 /s/ Ben Elson
Ben Elson, IL State Bar No. 6286106
1180 North Milwaukee Avenue
Chicago, Illinois 60642
(773) 235-0070 Ext. 116




                                               -2-



         Case 2:19-cv-00364-JPS Filed 02/26/20 Page 2 of 2 Document 78
